Continuation of Section 12:

Regarding 101:
The Applicant’s argument that an abstract idea does not exist is not persuasive. Again, the Examiner reiterates that “another” is an important criteria when discussing an improvement to “another technology or technical field.” Every invention should be an improvement to the field of endeavor of the invention. 

Regarding 102/103:
The Applicant’s arguments that the claim limitation of, “…a first value indicating the prior work experience of the first worker…” is not disclosed, is not persuasive. The citation explicitly states on paragraph 149, “Experience requirements.”  How this can be taken for anything besides prior work experience, is not clear to the Examiner.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beth Boswell can be reached on 5712726737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623